Citation Nr: 0005650	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  96-00 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of rheumatic fever, 
including cardiac arrhythmia and sinus tachycardia.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease either on a direct basis or as secondary to 
service-connected rheumatic fever.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
spine and other joints either on a direct basis or as 
secondary to service-connected rheumatic fever.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for dermatitis either 
on a direct basis or as secondary to service-connected 
rheumatic fever.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for psychiatric 
disorder either on direct basis or as secondary to 
service-connected rheumatic fever.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to July 
1945.

In February 1994, the Board of Veterans' Appeals (Board) 
denied the veteran's claims for an increased (compensable) 
disability rating for service-connected residuals of 
rheumatic fever, including cardiac arrhythmia and sinus 
tachycardia; and for service connection for chronic 
obstructive pulmonary disease (COPD) either on a direct basis 
or as secondary to service-connected rheumatic fever; for 
arthritis of the spine and other joints either on a direct 
basis or as secondary to service-connected rheumatic fever; 
for dermatitis either on a direct basis or as secondary to 
service-connected rheumatic fever; and for a psychiatric 
disorder either on a direct basis or as secondary to 
service-connected rheumatic fever.

This appeal arises from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In April 1997, the Board remanded the 
case for further development.  In a December 1997 decision, 
the Board denied the veteran's claims.

The veteran appealed the December 1997 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The counsel for the Secretary submitted a Motion to Remand 
the case to the Board.  The motion was unopposed by the 
veteran, and therefore the Court granted it in an order dated 
May 10, 1999.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In the Motion to Remand the case, the counsel for the 
Secretary stated that the case had to be remanded for two 
reasons:  (1) Claims to Reopen Finally Denied Claims:  The 
Board had denied the claims to reopen claims for service 
connection -- either on direct basis or as secondary to 
service-connected rheumatic fever -- for chronic obstructive 
pulmonary disease (COPD); for arthritis of the spine and 
other joints; for dermatitis; and for a psychiatric disorder 
on the basis that no new and material evidence had been 
received to reopen those claims since the Board's February 
1994 decision, based on the test for new and material 
evidence provided by the Court's decision in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), and that decision had 
been overruled by the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F. 3d 1356 (Fed.Cir. 
1998), and therefore remand was required for the Court to 
apply the less stringent Hodge standard to the claims to 
reopen finally denied claims; (2)  Increased Rating Claim:  
After the Board's December 1997 decision denying the claim 
for an increased rating for service-connected residuals of 
rheumatic fever including cardiac arrhythmia and sinus 
tachycardia and during the pendency of the appeal to the 
Court, the criteria in the VA Schedule for Rating 
Disabilities for evaluating cardiovascular disorders changed, 
and therefore under the rule expressed in Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise, remand 
was required for the Board to review the case under both the 
old and the new criteria to see if an increased rating may be 
granted under the new criteria.

In order for the Board to conduct the two analyses noted 
above without the RO having done so in the first instance, 
the Board must be able to state why -- despite not remanding 
the claim for the RO to conduct the analyses above in the 
first instance, thereby allowing the veteran the opportunity 
to request a hearing, to submit additional evidence, to 
present arguments based on the changes in the law, or to 
fulfill any other due process rights, -- the veteran was 
nevertheless not prejudiced by the Board's rendering of the 
decision in the first instance.  VA O.G.C. Prec. Op. 11-97 at 
3-4 (Mar. 25, 1997); Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Because the Board is unable to state why the veteran 
would not be prejudiced by such an opportunity in this case, 
the Board concludes that it must remand the case for the RO 
to conduct the two analyses required by the Motion for Remand 
in the first instance.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain all treatment 
records for the service-connected 
residuals of rheumatic fever, including 
cardiac arrhythmia and sinus tachycardia, 
that have not already been associated 
with the claims file and place them in 
the claims file.

The Board notes that no medical evidence 
has been presented or secured in this 
case which shows that any of the 
disabilities with which the veteran has 
been diagnosed in recent years are 
residuals of rheumatic fever to include 
cardiac arrhythmia and sinus tachycardia.  
In June 1997, a VA physician diagnosed 
history of rheumatic fever with no 
evidence of rheumatic heart disease, no 
sinus tachycardia, and no cardiac 
arrhythmia.  Therefore, the veteran and 
his representative are hereby on notice 
that the best evidence to submit in this 
case on remand to afford the greatest 
chance of reopening the claims for 
service connection for any disability or 
of obtaining a compensable rating for 
service-connected residuals of rheumatic 
fever is medical evidence which shows 
that there are currently existing 
residuals of rheumatic fever or which 
shows that a current disability is 
related to a disease or injury incurred 
in service.

2.  The RO should reajudicate the claim 
for an increased (compensable) disability 
rating for service-connected residuals of 
rheumatic fever, including cardiac 
arrhythmia and sinus tachycardia, under 
both "old" rating criteria for 
cardiovascular disorders (i.e., the 
criteria in effect prior to revisions 
made effective in January 1998) and the 
revised rating criteria for 
cardiovascular disorders.  38 C.F.R. 
§ 4.404, Diagnostic Code 7000.  Should 
the decision remain unfavorable to the 
veteran, the RO must provide a 
supplemental statement of the case (SSOC) 
which gives the veteran notice of the 
revised rating criteria for 
cardiovascular disorders.  (The veteran 
already had been provided notice of the 
"old" criteria in the May 1995 
statement of the case (SOC)).

3.  Pursuant to the decision of the 
United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F. 
3d 1356 (Fed.Cir. 1998), the RO should 
readjudicate whether new and material 
evidence has been submitted since the 
Board's February 1994 decision to reopen 
claims for service connection -- either 
on a direct basis or as secondary to 
service-connected rheumatic fever -- for 
chronic obstructive pulmonary disease; 
for arthritis of the spine and other 
joints; for dermatitis; and for a 
psychiatric disorder under the definition 
of new and material evidence provided in 
section 3.156(a) of VA regulations.  
38 C.F.R. § 3.156(a) (1999).  Should the 
decision remain unfavorable to the 
veteran, the RO must provide a 
supplemental statement of the case (SSOC) 
which gives the veteran notice of section 
3.156(a) of VA regulations because he was 
not given notice of that regulation in 
either the May 1995 SOC or the July 1997 
SSOC.

4.  The RO and the appellant are also 
advised that the Board is obligated by 
law to ensure that the RO complies with 
its directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  On remand, the appellant is free to 
submit additional evidence and argument.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  However, he need 
take no action unless otherwise notified.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




